Citation Nr: 0631429	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  96-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 31 to 
November 28, 1990, and active service from June 1992 to May 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably 
existed prior to service.

2.  The veteran's pre-existing schizophrenia increased during 
service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  
38 U.S.C.A. §§ 1111, 1137; Wagner v. Principi, 370 F.3d 1089 
(2004).

2.  Schizophrenia was incurred during service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below grants service connection 
for schizophrenia.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  Here, there is no 
record of schizophrenia being "noted" on such an 
examination.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In determining whether a disorder existed 
prior to service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basis clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2006).

March and June 1992 psychiatric evaluations by the Staunton 
Clinic report the diagnosis of schizophrenia and the 
veteran's history of previous psychiatric hospitalizations 
and outpatient treatment for schizophrenia.  This information 
is corroborated by subsequent records, including the January 
1993 service Medical Evaluation Board report, which also note 
the veteran's report of a long-term history of psychiatric 
illness, hospitalization and outpatient treatment.  The 
service medical records report treatment for schizophrenia, 
the veteran's history of paranoid thoughts while in advanced 
individual training in October 1992, and a subsequent suicide 
attempt.  The service medical records also report the 
findings of psychosocial stressors such as advanced 
individual training and relocation, and a decrease in the 
veteran's global assessment of functioning scores from prior 
to active duty service.  An August 2006 psychiatric opinion, 
based upon a review of all the evidence, concluded that the 
veteran's psychiatric condition was aggravated during active 
duty service.  In sum, there is clear and unmistakable 
evidence that the veteran's schizophrenia pre-existed 
service, and that the veteran was treated for schizophrenia 
during service; but there is not clear and unmistakable 
evidence of no increase in service.  Under prevailing legal 
authority, the presumption of soundness is not rebutted, and 
schizophrenia is deemed to have been incurred during service.

In light of the foregoing, service connection for 
schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


